           Case 3:20-cv-05007-MJP-MLP Document 50 Filed 11/02/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   CHARLES V. FARNSWORTH,

 9                                 Plaintiff,              Case No. C20-5007-MJP-MLP

10          v.
                                                           MINUTE ORDER
11   TEDDI ARMSTRONG, et al.,

12                                 Defendants.

13

14          The following Minute Order is made by direction of the Court, the Honorable Michelle L.

15   Peterson, United States Magistrate Judge:

16          On June 29, 2020, Plaintiff submitted to the Court for consideration a motion for

17   appointment of counsel, together with a motion to seal exhibits submitted in support of that

18   motion. (Dkt. ## 24, 22.) Defendants opposed both motions. (Dkt. ## 29, 30.) Plaintiff thereafter

19   filed a motion asking that he be permitted to file declarations in support of his motion for

20   appointment of counsel. (Dkt. # 39.) Defendants opposed that motion as well. (Dkt. # 43.) These

21   three motions were noted on the Court’s calendar for consideration on September 25, 2020. (See

22   Dkt. ## 39, 41.)

23
     MINUTE ORDER - 1
            Case 3:20-cv-05007-MJP-MLP Document 50 Filed 11/02/20 Page 2 of 2




 1          On October 26, 2020, Plaintiff filed a second motion for appointment of counsel which is

 2   substantially similar to his first such motion, though it includes as exhibits the declarations he

 3   moved to include in his original motion as well as some new documents. (Dkt. # 47.) Plaintiff

 4   also filed a motion to seal the same records he sought to seal in conjunction with his original

 5   motion for appointment of counsel. (Dkt. # 49.) These two motions are noted on the Court’s

 6   calendar for consideration on November 20, 2020. (See id.) Because it appears that Plaintiff’s

 7   most recent motion for appointment of counsel is intended to supersede his original motion,

 8   Plaintiff’s original motion for appointment of counsel (dkt. # 22), and his related motions to seal

 9   and to file declarations (dkt. ## 24, 39) are STRICKEN from the Court’s calendar. The Court

10   will consider Plaintiff’s new motions for appointment of counsel and to seal exhibits on the

11   designated noting date.

12          DATED this 2nd day of November, 2020.

13                                                  WILLIAM McCOOL, Clerk

14
                                                    By s/Paula McNabb
15                                                    Deputy Clerk

16

17

18

19

20

21

22

23
     MINUTE ORDER - 2
